Johnson, Judge.
Marcus E. Collins, Sr., Commissioner of the Georgia Department of Revenue, appeals from the trial court’s denial of his request for disbursement of funds, which had been paid into the registry of the court by Metropolitan Atlanta Olympic Games Authority (MAOGA) following the condemnation of property owned by Arthur R Tranakos. Collins claims the funds are subject to a fi. fa.1 in favor of the state for delinquent taxes. In denying the tax commissioner’s request for disbursement, the trial judge concluded: “The second assessment was not filed on the execution docket within seven years from the date that it became due.”
OCGA § 48-3-21 provides that all state tax executions shall be enforced within seven years from the date of issue or “[t]he time of the last entry upon the tax execution by the officer authorized to execute and return the execution if the execution and entry are properly entered or reentered upon the execution docket or books in which executions issued on judgments and entries on executions issued on judgments are required to be entered or reentered.” OCGA § 48-3-21 (2). The fi. fa. was originally issued on April 20, 1981 and, contrary to the date recited in the trial court’s order, recorded on May 14, 1981. It was rerecorded on January 20, 1988, and again on October 18, 1993. We see nothing in the record to support the trial court’s conclusion that this assessment was not filed on the execution docket within seven years from the date that it became due, and that it has lapsed or become dormant. The Supreme Court has held that public records are presumed to be correct and are not subject to collateral attack. Pope v. U. S. Fidelity &c. Co., 200 Ga. 69, 74 (1) (35 SE2d 899) (1945). The trial court’s denial of the tax commissioner’s motion for *486disbursement of funds was error.
Decided July 9, 1996
Reconsideration dismissed August 14, 1996.
Michael J. Bowers, Attorney General, Daniel M. Formby, Deputy Attorney General, ^Narren R. Calvert, Senior Assistant Attorney General, Sheri L. Smith, Assistant Attorney General, for appellant.
Arthur R Tranakos, pro se.

Judgment reversed.


McMurray, P. J., and Ruffin, J., concur.


 There were originally two fi. fas. The state concedes that one lapsed after seven years. This appeal only concerns the second fi. fa., ST-81-734B, in the principal amount of $7,132.60.